Title: To Benjamin Franklin from François Steinsky, 12 September 1781
From: Steinsky, François
To: Franklin, Benjamin


Monsieur
Prague le 12 7bre 1781.
Il faut bien d’hardièsse pour ècrire a l’homme le plus renomé de ces temps aussi bien comme savant, que politique; et ce seroit insolence que de l’incomoder d’une lettre assez indifferante pendent qu’il est accablé des affaires de la plus grande importance; mais je l’ose parce que Vous l’avez bien voulu permettre: Ecrivez MOI QUAND VOUS AUREZ ACHEVÉ VOS VOYAGES, ce sont la Vos paroles. Je suis cet étranger de Prague qui avoit le bonheur cet hyver passé de passer quelques moments dans votre chére conversation, et à qui Vous aviéz la bonté de donner des lettres de recommendation pour l’Italie; il est juste que je Vous en rende compte.
Lorsque j’arrivois a Florence, mon Banquier aussi ami de Mr Martinelli me conduisoit chez lui; nous le trouvions malade assis dans un fauteuil, la nouvelle de Vous le sembloit egayer, et c’étoit avec un vrai plaisir, qu’il reçut Votre lettre avec le livre, dont il avoit deja un exemplaire.
Mais par rapport de ce livre: moi pressé par la curioseté, j’avois parcourru les traités philosophiques, et je les trouvois aussi beaux, aussi importants comme tout ce qu’a paru de Votre main. Ce que Vous dites de l’Atmosphœre de la terre surpasse beaucoup tout ce qu’en étoit dit, je le dis sans flatterie, car un homme comme moi n’est pas capable de Vous louer. J’ai vu aussi Votre ami Fontana, ce celébre savant s’occupoit avec des éxperiments sur l’elasticité de l’air.
Mr le Père Beccaria, la mort duquel Vous aura affligé sembloit a peine vivre ancore quand je venois le voir, tout affoibli qu’il etoit, il sembloit de revivre lorsque il entendoit Votre nom il me faisoit m’asseoir auprez de son lit, et me demandoit mille choses de Votre part: Qu’est c’que fait mon cher Franklin, comment se portetil, comment vit il? &c.— Voila son portrait que j’ai obtenu de lui, il y a long temps; se ressemble t il? Il me regaloit alors avec un experiment electrique, en me faisant voir par son adjoint que la fumée est un tres bon conducteur; car elle communiquoit l’electricite a de files attachés a un baton, qu’on tenoit dans un distance de quelques pas de la machine. Il me donnoit enfin deux petites piéces une fois pour moi, et une fois pour Vous les remettre c’que j’ai l’honneur de faire. J’ose ajouter un petite nape a Caffé que j’etoit tres agréablement surpris de trouver chez un negotiant de mon pays ou on les fait vers les frontieres de la Saxe d’ou je sui natif. Que cela vous prouve qu’il y a aussi dans ce pays çi bien des gens qui éstiment Vos merites. Il faut encore que je Vous dise, que j’etoit voir aussi Mr Ingenhouse a Vienne, je lui faisois Vos compliments comme Vous l’avez bien voulu, j’ai vu chez lui la lampe qui s’allume moyennant un electrofort, et de l’air inflammable; cette machine Vous sera deja connu par la voie de Mr Sage car Mr Hermann a Strasbourg, son ami, en a traduit la description. Mr Ingenhouse s’occupe a présent avec l’extraction et l’examen de l’air des plantes—mais que fais je? j’oublis que Vous avez bien d’autres affaires que d’écouter mes raconts.
Je Vous remercie donc encore une fois, avec un remerciment digne de tant de bontés que Vous avez bien voulu me témoigner. Je me rejouirai toujours par le souvenir de ce bonheur et par la seule idée de Vous qui me rappelle toujours Votre excellente devise: An HONEST Man’s THE NOBLEST Work OF God. Rendez moi (s’il Vous plait) digne et de Votre amitié, et de Vos services, si je sui capable de quelques uns. J’ai l’honneur d’etre, avec un respect et une éstime infinie. Monsieur Votre tres humble tres obeissant Serviteur
Francois Steinsky.
Mon Addresse Franc. Steinsky professeur aux écoles normales à Prague
 
Notation: Stensky Prague 12. Sept. 1782.
